                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Newport News Division

GAVIN GRIMM,

     Plaintiff,

v.                                                Case No. 4:15-cv-54

GLOUCESTER COUNTY SCHOOL
BOARD,

     Defendant.

                                      MOTION TO STAY

         NOW COMES the defendant, Gloucester County School Board (“School Board”), by

counsel, and moves the Court to stay further proceedings and reserve judgment on the parties’

Motions for Summary Judgment pending the United States Supreme Court’s decision in R.G. &

G.R. Harris Funeral Homes v. Equal Employment Opportunity Commission, No. 18-

107, cert. granted (U.S. April 22, 2019), on the ground that the decision in that case will almost

certainly have the effect of resolving a major issue in this action, whether Title IX’s prohibition

of discrimination “on the basis of sex” includes “discrimination” based on transgender status or

gender identity.

         The School Board hereby incorporates its Brief in Support of this motion as if fully set

forth herein.

         WHEREFORE, Defendant Gloucester County School Board respectfully requests that

this Court grant its Motion and stay further proceedings in this action pending the Harris

Funeral Homes decision.
                                                   GLOUCESTER COUNTY SCHOOL
                                                   BOARD

                                                   By Counsel


 /s/
David P. Corrigan (VSB No. 26341)
Jeremy D. Capps (VSB No. 43909)
Attorneys for Gloucester County School Board
Harman, Claytor, Corrigan & Wellman
P.O. Box 70280
Richmond, Virginia 23255
804-747-5200 - Phone
804-747-6085 - Fax
dcorrigan@hccw.com
jcapps@hccw.com


                                  CERTIFICATE

       I hereby certify that on the 24th day of May, 2019, I filed a copy of the foregoing
document with the Clerk of the Court using the CM/ECF system, which will automatically send
a Notice of Electronic Filing to all counsel of record.



                                          /s/
                                          David P. Corrigan (VSB No. 26341)
                                          Jeremy D. Capps (VSB No. 43909)
                                          Attorneys for Gloucester County School Board
                                          Harman, Claytor, Corrigan & Wellman
                                          P.O. Box 70280
                                          Richmond, Virginia 23255
                                          804-747-5200 - Phone
                                          804-747-6085 - Fax
                                          dcorrigan@hccw.com
                                          jcapps@hccw.com




                                               2
